Per Curiam.
This is an application for an order to. show cause why a writ of mandamus should not issue to-compel the vacation of an order denying a motion to quash, the information filed against relator charging him with* adultery. The complaint by which the prosecution was. instituted was made by the husband of the alleged paramour of the respondent (the relator in this proceeding). The relator contends that he, being a married man, was-subject to prosecution only on complaint made by his wife.
The statute (How. Stat. § 9279) provides that no prosecution for adultery shall be commenced but on the complaint *of the husband or wife. This statute has been construed to authorize proceedings on the complaint of the-aggrieved husband or wife, and it has been held that, where the respondent is a married man, he cannot insist-*156that the complaint can only be made by his wife. The precise question was decided in People v. Davis, 52 Mich. 569.
Application denied.